Citation Nr: 1827162	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-08 813	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the December 2015 Board decision that denied entitlement to service connection for a low back disability.

(The claim of entitlement to service connection for a low back disability is the subject of a separate decision under docket number 09-12 039.)


REPRESENTATION

Moving party represented by:  Katie K. Molter, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1966 to July 1970.

2.  In February 2016, a motion for revision of the Board's December 2015 denial of entitlement to service connection for a low back disability based on clear and unmistakable error (CUE) was filed.

3.  In December 2016, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") vacated and remanded the Board's December 2015 decision denying entitlement to service connection for a low back disability.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of the December 2015 Board decision based on CUE.  38 U.S.C. § 7111 (2012); 38 C.F.R. § 20.1400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2017).

The Court has vacated and remanded the December 2015 Board decision that was challenged on the basis of CUE in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of CUE.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion, and it is dismissed.


ORDER

The motion is dismissed.







	                       ____________________________________________
	S.C. KREMBS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



